UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6085



HENRY CLECKLEY,

                                            Plaintiff - Appellant,

          versus

JOHN B. TAYLOR, Warden, individually and in
his official capacity; HENRY PONTON, Assistant
Warden, individually and in his official
capacity; MAJOR JONES, individually and in his
official capacity; CAPTAIN BOOKER, individu-
ally and in his official capacity; CAPTAIN
WOODSON, individually and in his official
capacity; LIEUTENANT WILSON, individually and
in his official capacity; LIEUTENANT COTTRELL,
individually and in his official capacity;
LIEUTENANT ELDRIDGE, individually and in his
official capacity; LIEUTENANT CEE, individual-
ly and in his official capacity; LIEUTENANT
CALL, individually and in his official capac-
ity; SERGEANT JONES, individually and in his
official capacity; S. LESUEUR, Correctional
Officer, individually and in his official
capacity; H. JONES, Correctional Officer,
individually and in his official capacity;
NURSE JAMES, individually and in her official
capacity; NURSE MEADORS, individually and in
her official capacity; NURSE MONROE, individ-
ually and in her official capacity; NURSE
WOOTEN, individually and in her official
capacity; O. F. SALINAS, Doctor, individually
and in his official capacity; L.P.N. DIXON,
LIEUTENANT SEAY; R. K. WHITE, Lieutenant,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-96-407-2)

Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Henry Cleckley, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant, Henry Cleckley, appeals the district court's orders

dismissing his 42 U.S.C. § 1983 (1994) complaint and declining to

vacate that order. We have reviewed the record and the district

court's opinion and orders and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Cleckley
v. Taylor, No. CA-96-407-2 (E.D. Va. Nov. 8, 1996; Jan. 7, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process. We further deny
Appellant's motion for emergency relief, motion for a restraining

order, motion to amend the motion for a restraining order, and

motion to subpoena witnesses.




                                                          AFFIRMED




                                3